 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SUMAYA,                                   Case No. 1:19-cv-00469
12                          Plaintiff,                  ORDER GRANTING EXTENSION AS
                                                        STIPULATED
13             v.
                                                        ECF No. 16
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                            Defendant.
16

17
              On March 31, 2020, the parties stipulated to extend the time for defendant to respond to
18
     plaintiff’s opening brief until May 6, 2020. ECF No. 16. For the reasons provided by stipulation,
19
     the parties’ agreement is approved, and the extension is granted.
20
21   IT IS SO ORDERED.
22

23   Dated:         April 1, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
24

25
     No. 204.
26
27

28
